Citation Nr: 0637297	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  04-16 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial schedular rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel

REMAND

The veteran served on active duty from January 1964 to March 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted entitlement to service 
connection for PTSD and assigned a 30 percent rating 
effective October 31, 2001.  The veteran's initial disability 
rating was increased to 50 percent by way of a March 2004 
rating decision effective from October 31, 2001.  

The veteran testified at a Board hearing before the 
undersigned Veterans Law Judge (VLJ) in August 2004.  The 
veteran's case was remanded to the RO for additional 
development in July 2005.  The case is again before the Board 
for appellate review.

The veteran testified at his Board hearing in August 2004 
that he was receiving continuing treatment for his PTSD at a 
Youngstown VA facility.  (Outpatient treatment reports from 
VA had been obtained through April 2004.)  

The Appeals Management Center (AMC) sent the veteran a letter 
in October 2005 and requested that he sign a release for each 
non-VA doctor and medical care facility where he had been 
treated.  The AMC noted that the veteran should also sign a 
release for his group therapy in Youngstown.  The Board notes 
that the veteran testified that his treatment at Youngstown 
was through a VA facility and not a non-VA doctor.  

At the time of a February 2006 VA examination, the veteran 
also reported treatment at the Youngstown, Ohio, outpatient 
clinic, most recently in January 2006.  The veteran submitted 
statements dated in December 2005 and May 2006 and reported 
that he had no further evidence on his claim for an increased 
rating for PTSD.

A review of the claims file reveals that the AMC did not 
attempt to obtain any VA treatment records after the Board 
remand in July 2005.  Consequently, the veteran's case must 
be remanded again.  This is necessary because of the 
noncompliance with the instructions of the July 2005 remand.  
See Stegall v. West, 11 Vet. App. 268 (1998) (where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance, and further remand will be mandated).

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask him 
to submit or identify any and all 
pertinent medical evidence that is 
not of record.  If the evidence 
consists solely of medical records 
from VA facilities, the veteran 
should be asked to identify those 
facilities, and the RO should obtain 
and associate with the claims file 
any records or other evidence that 
is not already of record.  The RO 
should specifically request all 
records from the Youngstown clinic 
which are not already of record, 
including all records from April 
2004 to the present.  

2.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

